DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/867,106 filed 05/05/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swift (US 2018/0160843).

1: Swift discloses a tea bag holder, comprising:

a housing having a base portion 16 and a containment area (cavity within wall sections 18) for a tea bag the containment area forming a hollow portion within the housing (fig. 2); and

at least one permanent opening (top opening) in the housing for providing the tea bag into and removing the tea bag from the containment area;
wherein the base portion of the housing is positioned on an inside bottom of a tea cup or mug and water is added to the tea cup or mug to brew tea from the tea bag in the containment area of the housing [0017-0018].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift (US 2018/0160843) in view of Schuler (US D747914).

2: Swift discloses the tea bag holder of claim 1, but fails to disclose a specific upper shape. Schuler teaches wherein an upper portion of the housing forming the containment area is substantially spherically shaped (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the planar fold over sections of Swift to include the spherical shape side portions of Schuler to create a more aesthetically pleasing product.

3: Swift-Schuler discloses the tea bag holder of claim 2, wherein the upper portion of the housing has a tea blossom shape (Schuler; fig. 1). 

4-5: Swift-Schuler discloses the tea bag holder of claim 3, further comprising at least one leaf shape structure of the tea blossom shape extending between the base portion and a top portion of the housing (Schuler; fig. 1).

6: Swift-Schuler discloses the tea bag holder of claim 5, further comprising five leaf shape structures 18 of the tea blossom shape extending between the base portion and a top portion of the housing (Swift; fig. 2).

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 4,688,479) in view of Karell (US 5,937,737).

1: Cunningham discloses a tea bag holder, comprising:

a housing having a base portion 12 and a containment area (interior of walls 14) for a tea bag 30 the containment area forming a hollow portion within the housing (fig. 1 and 3); and

at least one permanent opening (top opening of device) in the housing for providing the tea bag into and removing the tea bag from the containment area (fig. 3);

Cunningham fails to extend to the bottom of the cup. Karell teaches wherein the base portion 77 of the housing is positioned on an inside bottom of a tea cup or mug and water is added to the tea cup or mug to brew tea from the tea bag in the containment area of the housing (col. 1, ll. 55-67; fig. 10A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the length of Cunningham to meet the length of Karell to create a more stable configuration of the device while resting in a surrounding cup.

11: Cunningham-Karell discloses the tea bag holder of claim 1, wherein the permanent opening is formed in a top of the housing (Cunningham; fig. 3).


Claim(s) 2-5, 7-10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 4,688,479) in view of Karell (US 5,937,737) in view of Gustafsson (SE 2004/0228-0001).

2-5: Cunningham-Karell discloses the tea bag holder of claim 1, but fails to disclose a specific leaf shape for the planar wall portions. Gustafsson teaches wherein an upper portion of the housing forming the containment area is substantially leaf and spherically shaped (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the planar side portions of Cunningham to include the convex leaf side portions of Gustafsson to create a more aesthetically pleasing product.

 It is noted that it would have been an obvious matter of design choice to change the square shape to a spherical shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   

7-9: Cunningham-Karell-Gustafsson discloses the tea bag holder of claim 5, wherein the plurality of planar shape structures forms a plurality of slots (sidewalls and 24) in a side of the housing (Cunningham; fig. 1; permanently open side portions defined by walls 14).

10: Cunningham-Karell-Gustafsson discloses the tea bag holder of claim 8, wherein the plurality of planar shape structures do not touch one another at a top of the housing to provide at least a portion of the permanent opening in the housing (Cunningham; fig. 3).

It is noted that the concave leaf portions of Gustafsson modified with the planar portions of Cunningham would produce a permanently open convex structure.

16: Cunningham discloses a tea blossom shaped tea bag holder, comprising:

a housing having a base portion 12 and a containment area (interior of walls 14) for a tea bag 30 the containment area forming a hollow portion within the housing (fig. 1 and 3);

at least one permanent opening (top opening or side wall openings) in the housing for providing the tea bag into and removing the tea bag from the containment area (fig. 1).

Cunningham fails to extend to the bottom of the cup. Karell teaches wherein the base portion 77 of the housing is positioned on an inside bottom of a tea cup or mug and water is added to the tea cup or mug to brew tea from the tea bag in the containment area of the housing (col. 1, ll. 55-67; fig. 10A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the length of Cunningham to meet the length of Karell to create a more stable configuration of the device while resting in a surrounding cup.

Cunningham discloses planar wall portions but fails to disclose leaf portions. Gustafsson teaches a plurality of leaf shaped structures of the tea blossom shape extending between the base portion and a top portion of the housing, the plurality of leaf shape structures forms a plurality of slots in a side of the housing (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the planar side portions of Cunningham to include the convex leaf side portions of Gustafsson to create a more aesthetically pleasing product.

 It is noted that it would have been an obvious matter of design choice to change the square shape to a spherical shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   

17: Cunningham-Karell-Gustafsson discloses the tea blossom shaped tea bag holder of claim 16, wherein the plurality of planar shape structures do not touch one another at a top of the housing to provide at least a portion of the permanent opening in the housing (Cunningham; fig. 1 and 3).


Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 4,688,479) in view of Karell (US 5,937,737) in view of Hill (US 2009/0238718).

12-13: Cunningham-Karell discloses the tea bag holder of claim 1, but fails to disclose suction cups. Hill teaches a suction cup on a bottom portion of the base to adhere the housing to an inside of the tea cup or mug on the bottom of the tea cup or mug [0026]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom of Cunningham to include the suction cups of Hill to inhibit movement of the holder when placed inside a cup or mug. 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 4,688,479) in view of Karell (US 5,937,737) in view of Briganti (US 2014/0161944).

14-15: Cunningham-Karell discloses the tea bag holder of claim 1, but fails to disclose a specific material used. Briganti teaches a housing is manufactured of a pliable food grade silicone material [0049]. It would have been obvious to one having ordinary skill in the art at the time of the invention to select cardboard for the laminar sheet, since it has been held to be within the general skill of worker in the art to select a known material based on its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 MPEP 2144.07 II


Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 4,688,479) in view of Karell (US 5,937,737) in view of Gustafsson (SE 2004/0228-0001) in view of Hill (US 2009/0238718).

18-19: Cunningham-Karell-Gustafsson discloses the tea bag holder of claim 16, but fails to disclose suction cups. Hill teaches a suction cup on a bottom portion of the base to adhere the housing to an inside of the tea cup or mug on the bottom of the tea cup or mug [0026]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom of Cunningham to include the suction cups of Hill to inhibit movement of the holder when placed inside a cup or mug. 

20: Cunningham discloses a housing having a base portion 12 and a containment area (interior of walls 14) for a tea bag 30 the containment area forming a hollow portion within the housing (fig. 1 and 3);

at least one permanent opening (top opening or side wall openings) in the housing for providing the tea bag into and removing the tea bag from the containment area (fig. 1); and 

wherein the plurality of planar shape structures do not touch one another at a top of the housing to provide at least a portion of the permanent opening in the housing (fig. 1 and 3).

Cunningham-Gustafsson fails to extend to the bottom of the cup. Karell teaches wherein the base portion 77 of the housing is positioned on an inside bottom of a tea cup or mug and water is added to the tea cup or mug to brew tea from the tea bag in the containment area of the housing (col. 1, ll. 55-67; fig. 10A). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the length of Cunningham to meet the length of Karell to create a more stable configuration of the device while resting in a surrounding cup.

Cunningham discloses planar wall portions but fails to disclose leaf portions. Gustafsson teaches a plurality of leaf shaped structures of the tea blossom shape extending between the base portion and a top portion of the housing, the plurality of leaf shape structures forms a plurality of slots in a side of the housing (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the planar side portions of Cunningham to include the convex leaf side portions of Gustafsson to create a more aesthetically pleasing product.

 It is noted that it would have been an obvious matter of design choice to change the square shape to a spherical shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   

Cunningham-Karell-Gustafsson fails to disclose suction cups. Hill teaches a suction cup on a bottom portion of the base to adhere the housing to an inside of the tea cup or mug on the bottom of the tea cup or mug [0026]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom of Cunningham to include the suction cups of Hill to inhibit movement of the holder when placed inside a cup or mug. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735